Case: 3:18-cr-00186-TMR Doc #: 57 Filed: 12/17/20 Page: 1 of 14 PAGEID #: 326

 

PILED
HCHARD W Rage
CERK OF CouRT
UNITED STATES DISTRICT COURT 22 on
FOR THE SOUTHERN DISTRICT OF OHIO MEU LEC 17 PM 5: 99
WESTERN DIVISION AT DAYTON des: LISTHICT OURT
CUTHERY fee CUR]
a a UIST.
cAST, Diy LiMn
UNITED STATES OF AMERICA, : No. 3:18CRI86TMR
Plaintiff, SECOND
SUPERSEODING
v. INDICTMENT
BRIAN HIGGINS, : 18 U.S.C. § 1341
: 18 U.S.C. § 1512 (d) (1)
Defendant. : 18 U.S.C. § 1513 (e)
: 18 U.S.C. § 2
The Grand Jury charges:
COUNTS ONE THROUGH THREE
[18 U.S.C. §§ 1341 and 2}
I; INTRODUCTION
At all times relevant to this Indictment:
1. Defendant BRIAN HIGGINS was a businessman in the

greater Dayton, Ohio metropolitan area. Throughout that time,
defendant BRIAN HIGGINS lived at 7240 Meeker Creek Drive,
Dayton, Ohio (hereinafter “Meeker Residence”), a private, one-
story home with over 8,000 square feet of living space,
Defendant BRIAN HIGGINS held an interest in the the Meeker
Residence with an individual identified herein by the initials

C.H; C.H., however, did not reside at the Meeker Residence.

Page 1 of 14
Case: 3:18-cr-00186-TMR Doc #: 57 Filed: 12/17/20 Page: 2 of 14 PAGEID #: 327

2, Nationstar Mortgage, LLC, now doing business as Mr.
Cooper, (hereinafter “Nationstar”) was a company headquartered
in Texas that originated and serviced mortgages for customers
throughout the United States. Nationstar, a financial
institution within the meaning of Title 18, United States Code,
Section 20, held a legal interest in the Meeker Residence.

3. Assurant, through its related entity Standard Guaranty
Insurance Company, (collectively, “Assurant”) was a specialized
insurance business that operated in various states, including
Ohio. Assurant provided homeowners insurance coverage on the
Meeker Residence for Nationstar and C.H.

II. THE SCHEME TO DEFRAUD AND ITS EXECUTION

4. Between a beginning date unknown, but at least by in
or around August 2014, and continuing through in or around
February 2015, in the Southern District of Ohio, defendant BRIAN
HIGGINS knowingly and with the intent to defraud, devised,
executed, and participated in a scheme to defraud Assurant and
to obtain money and property owned by and under the custody and
control of Assurant, by means of materially false and fraudulent
pretenses, representations, and promises, and the non-disclosure
and concealment of material facts through a fraudulent insurance

scheme. This mail fraud affected a financial institution.

Page 2 of 14
Case: 3:18-cr-00186-TMR Doc #: 57 Filed: 12/17/20 Page: 3 of 14 PAGEID #: 328

5. Defendant BRIAN HIGGINS devised this fraudulent scheme
to operate, and the fraudulent scheme did operate, as follows:

a. By summer 2014, the Meeker Residence was in
financial distress. In the preceding years, neither defendant
BRIAN HIGGINS nor C.H. had made a mortgage payment on the Meeker
Residence to Nationstar or any other financial institution. The
property previously had been in foreclosure, and the non-payment
of the mortgage again placed it at significant risk of lapsing
into similar proceedings once more. Additionally, various
entities had placed on the Meeker Residence thousands of dollars
in liens representing judgments against defendant BRIAN HIGGINS.
Around this same time, defendant BRIAN HIGGINS was embroiled in
litigation that sought his removal from restaurant space that he
operated on Third Street in Dayton, Ohio; the litigation
ultimately resulted in him vacating the Third Street premises
thereby triggering his search for new restaurant space in around
late summer 2014,

b. Despite the financial distress of the Meeker
Residence, Nationstar obtained for its benefit and that of C.H.
homeowner’s insurance on the property. This insurance was
designed to provide funds to repair any damages to the Meeker

Residence, thereby protecting the value of the property for

Page 3 of 14
Case: 3:18-cr-00186-TMR Doc #: 57 Filed: 12/17/20 Page: 4 of 14 PAGEID #: 329

Nationstar as well as this mortgage company’s financial interest
in this residence.

Cc. In or around July 2014, while defendant BRIAN
HIGGINS resided at the Meeker Residence, the property sustained
significant water damage from an apparent leak in a large fish
tank. Soon thereafter, defendant BRIAN HIGGINS submitted a
claim in the name of C.H. to Assurant concerning the water
damage. In submitting this paperwork, defendant BRIAN HIGGINS
understood that Assurant and Nationstar intended for him to use
any money disbursed on the claim to fund and complete bona fide
repairs of the Meeker Residence. Neither Assurant nor
Nationstar authorized or expected defendant BRIAN HIGGINS to
divert this money for personal, non-repair related expenditures,
such as funding new restaurant space, paying telephone bills,
spending money at a casino, or on other personal expenses -—
particulariy, given defendant BRIAN HIGGINS’ s non-payment of the
mortgage as well as Nationstar’s interest in the Meeker
Residence.

d. Assurant took affirmative steps to ensure that
claimants did not improperly divert repair funds for improper
and fraudulent purposes. For instance, Assurant generally

required a contractor to provide an estimate of, and management

Page 4 of 14
Case: 3:18-cr-00186-TMR Doc #: 57 Filed: 12/17/20 Page: 5 of 14 PAGEID #: 330

over, the repair work. In doing so, Assurant anticipated that
the contractor effectively would serve as a neutral party,
receiving disbursements for repairs from the insurance company
and completing the contemplated work. As an added protection
against the misuse of funds by the claimant, the repair money
was issued via checks in the name of some combination of
Nationstar, the claimant and the contractor thereby requiring
countersignatures of all parties listed on the check to release
the funds. Moreover, the insurance funds were not released in a
lump sum; rather, they were disbursed over a series of checks
earmarked for certain portions of the repairs. By staggering
the funds in this manner, Assurant or Nationstar could dispatch
inspectors to a home to assess the status of repairs before
issuing additional draws. Defendant BRIAN HIGGINS generally was
aware of and understood these safeguards; he also knew that,
because Nationstar held an interest in the Meeker Residence, any
insurance money that he received also belonged to Nationstar.

e. In submitting a claim in the name of C.H. to
Assurant concerning the water damage, defendant BRIAN HIGGINS
did not plan to use the funds received from the insurer as
expected -- namely, only for bona fide repair work to the Meeker

Residence. Rather, defendant BRIAN HIGGINS intended to divert,

Page 5 of 14
Case: 3:18-cr-00186-TMR Doc #: 57 Filed: 12/17/20 Page: 6 of 14 PAGEID #: 331

and actually diverted, significant portions of this money for
his own personal benefit and to make a personal profit on the
claim submitted in C.H.’s name.

f. To conceal his plan to improperly and
fraudulently divert significant portions of the designated
repair funds and to defeat the safeguards against such abuse,
defendant BRIAN HIGGINS sought assistance from a business
identified herein as Company A. Designating Company A as the
contractor on the project, defendant BRIAN HIGGINS caused this
entity to submit repair estimates to Assurant. In doing so,
defendant BRIAN HIGGINS did not plan for Company A to use all of
the funds requested through the estimate to perform bona fide
work on the Meeker Residence; rather, defendant BRIAN HIGGINS
instructed Company A to divert substantial portions of the
insurance funds directly to him for his own personal use,
including to pay living expenses, to fund the build out of his
new restaurant location, and to travel within the United States.
For instance, in or around December 2014, defendant BRIAN
HIGGINS deposited into his personal bank account an
approximately $41,000 check issued to C.H. and Company A that
represented insurance proceeds earmarked for repairs at the

Meeker Residence. Rather than using the funds for repair work

Page 6 of 14
Case: 3:18-cr-00186-TMR Doc #: 57 Filed: 12/17/20 Page: 7 of 14 PAGEID #: 332

as promised, represented, and required, defendant BRIAN HIGGINS
used the money for personal expenses and diverted portions of
the money to another bank account where he spent the funds on,
among other things, hotels, travel, and dining out.

g- To create an appearance of work at the Meeker
Residence, defendant BRIAN HIGGINS agreed for Company A to use a
small portion of one of the draws received from Assurant and
Nationstar to complete certain repairs at the property.
Defendant BRIAN HIGGINS intended for these smaller repairs to
convince any inspectors or adjusters from Assurant or Nationstar
to authorize additional draws or disbursals on the claim.
Having created the appearance of repair work, defendant BRIAN
HIGGINS intended to divert and actually diverted a subsequent
draw primarily for his own personal benefit as described above.

h. As part of the claim’s process, Assurant also
required that the claimant submit true and accurate information
to it, concerning, among other things: the cost of expected
repairs as well as bona fide invoices documenting repair work
performed, or expected to be performed, on the residence; as
well as the true identity of the contractor performing the work.
Based on the claimant’s tacit representation concerning the

validity of this paperwork -- including, among other things,

Page 7 of 14
Case: 3:18-cr-00186-TMR Doc #: 57 Filed: 12/17/20 Page: 8 of 14 PAGEID #: 333

bona fide invoices and repair cost estimates — Assurant and
Nationstar issued funds ultimately destined for, among others,
the vendor who performed the purported repair work on the
property.

i. Rather than submitting bona fide, accurate
invoices and other documentation concerning repairs performed on
the Meeker Residence, defendant BRIAN HIGGINS procured and
caused to be submitted paperwork that materially misrepresented
the repair work planned to be performed on this property.
Through conversations and other materials that he caused to be
submitted to Assurant, defendant BRIAN HIGGINS omitted material
facts concerning, among other things, the status of work at the
Meeker Residence and how defendant BRIAN HIGGINS had used, and
planned to use, funds issued by Assurant and co-owned by
Nationstar. Additionally, when Company A withdrew as the
contractor on the project in or around December 2014, defendant
BRIAN HIGGINS purported to hire a business known as ProTech to
serve as the new contractor; defendant BRIAN HIGGINS failed to
disclose and actively concealed that he owed or otherwise
controlled ProTech. In taking these actions, defendant BRIAN
HIGGINS intended to stop inquiries from Assurant or Nationstar

concerning his misuse of their funds as well as induce the

Page 8 of 14
Case: 3:18-cr-00186-TMR Doc #: 57 Filed: 12/17/20 Page: 9 of 14 PAGEID #: 334

insurance company to issue additional, money that he planned to
divert for his own personal benefit rather than repairing the
Meeker Residence as represented.

j. Based on defendant BRIAN HIGGINS’ false and
fraudulent pretenses, representations, and promises, and the
non-disclosure and concealment of material facts, Assurant
issued funds, and sustained losses, totaling over thousands of
dollars.

k. Likewise, defendant BRIAN HIGGINS never disclosed
to Nationstar and, in fact, actively concealed from it, his
misuse of the insurance proceeds in which this mortgage lender
also had an interest. Rather than using the insurance proceeds
to fully repair the Meeker Residence and thereby restore its
value as expected by Nationstar, defendant BRIAN HIGGINS
misappropriated a substantial portion of the insurance proceeds
(which also belonged to Nationstar) for his own personal benefit
as described above.

lit, THE MAILINGS

6. On or about the dates listed below, in the Southern
District of Ohio, defendant BRIAN HIGGINS, for the purpose of
carrying out the above-described scheme to defraud, caused the

items described below to be deposited and to be sent and

Page 9 of 14
Case: 3:18-cr-00186-TMR Doc #: 57 Filed: 12/17/20 Page: 10 of 14 PAGEID #: 335

delivered by the United States Postal Service as well as private

and commercial interstate carriers:

 

 

COUNT DATE MATLING
ONE 8/15/2014 Letter from Assurant addressed to

C.H. at the Meeker Residence

 

TWO 9/10/2014 |Check totaling $14,666.89 to a
company identified herein by the
initials U.D.

 

THREE 2/4/2015 Letter from Assurant addressed to
defendant BRIAN HIGGINS at the
Meeker Residence

 

 

 

 

 

All in violation of Title 18, United States Code, Sections

1341 and 2.

COUNT FOUR
[18 U.S.C. §§ 1341 and 2]
Tis INTRODUCTION
7. The allegations of paragraphs 1 through 3 of this
Second Superseding Indictment are realleged and incorporated by
reference as though set forth in full.
II. THE SCHEME TO DEFRAUD AND ITS EXECUTION
B. Between a beginning date unknown, but at least by in
or around August 2014, and continuing through in or around

February 2015, in the Southern District of Chio, defendant BRIAN
Page 10 of 14
Case: 3:18-cr-00186-TMR Doc #: 57 Filed: 12/17/20 Page: 11 of 14 PAGEID #: 336

HIGGINS knowingly and with the intent to defraud, devised,
executed, and participated in a scheme to defraud Nationstar and
to obtain money and property owned by and under the custody and
control of Nationstar, by means of materially false and
fraudulent pretenses, representations, and promises, and the
non-disclosure and concealment of material facts through a
fraudulent scheme. This mail fraud scheme affected a financial
institution.

9. The scheme was designed to operate and did operate as
described above in paragraphs 5(a) through 5(k) of this Second
Superseding Indictment.

Iii. THE MAILING

10. On or about the dates listed below, in the Southern
District of Ohio, and elsewhere, defendant BRIAN HIGGINS, for
the purpose of carrying out the above-described scheme to
defraud, caused the items described below to be deposited and to
be sent and delivered by the United States Postal Service as

well as private and commercial interstate carriers:

 

 

 

 

COUNT DATE MAILING
FOUR 10/7/2014 Letter from Nationstar addressed

to C.H. at the Meeker Residence

 

 

 

 

 

Page 11 of 14
Case: 3:18-cr-00186-TMR Doc #: 57 Filed: 12/17/20 Page: 12 of 14 PAGEID #: 337

In violation of Title 18, United States Code, Section 1341

and 2.

COUNT FIVE
[18 U.S.C. § 1512 (d) (1) ]

Between in or around March 2020 and in or around December
2020, in the Southern District of Ohio, defendant BRIAN HIGGINS
intentionally harassed another person -- namely, an individual
identified herein by the initials M.M. -- and thereby attempted
to hinder and dissuade M.M. from attending and testifying in an
official proceeding -- namely, United States v. Brian Higgins,
Case No. 3:18CR186, a matter pending before a court of the
United States.

In violation of Title 18, United States Code, Section

1512 (d) {1).

COUNT SIX
[18 U.S.C. § 1512 (d) (1)]
Between in or around March 2020 and in or around December
2020, in the Southern District of Ohio, defendant BRIAN HIGGINS
intentionally harassed another person -- namely, an individual

identified herein by the initials S.W. -- and thereby attempted

Page 12 of 14
Case: 3:18-cr-00186-TMR Doc #: 57 Filed: 12/17/20 Page: 13 of 14 PAGEID #: 338

to hinder and dissuade S.W. from attending and testifying in an
official proceeding -- namely, United States v. Brian Higgins,
Case No. 3:18CR186, a matter pending before a court of the
United States.

In violation of Title 18, United States Code, Section

1512 (d) (1).

COUNT SEVEN
[18 U.S.C. § 1513 (e)]

Between in or around March 2020 and in or around December
2020, in the Southern District of Ohio, defendant BRIAN HIGGINS
knowingly, with the intent to retaliate, took any action harmful
to an individual identified herein by the initials M.M.,
including interference with the lawful employment and livelihood
of M.M., for providing to a law enforcement officer truthful
information relating to the commission and possible commission
of any Federal offense.

In violation of Title 18, United States Code, Section

1513 (e).

Page 13 of 14
Case: 3:18-cr-00186-TMR Doc #: 57 Filed: 12/17/20 Page: 14 of 14 PAGEID #: 339

CODNT EIGHT
[18 U.S.C. § 1513(e)]

Between in or around March 2020 and in or around December
2020, in the Southern District of Ohio, defendant BRIAN HIGGINS
knowingly, with the intent to retaliate, took any action harmful
to an individual identified herein by the initials S.W.,
including interference with the lawful employment and livelihood
of S.W., for providing to a law enforcement officer truthful
information relating to the commission and possible commission
of any Federal offense.

In violation of Title 18, United States Code, Section

15i3(e).

A TRUE BILL

S/fo@E PERSon

Foreperson

DAVID M. DEVILLERS
United States Attorney

BRENT G. TABACCHI
Assistant United States Attorney

Page 14 of 14
